                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA, ex rel.                )
 Corey Donaldson,                                 )
                                                  )
         Relator,                                 )
                                                  )   NO. 3:19-cv-01060
 v.                                               )
                                                  )   JUDGE CAMPBELL
 CORE CIVIC, et al.,                              )
                                                  )   UNDER SEAL
         Defendants.                              )

                                             ORDER

        Corey Donaldson, a current resident of Australia and former inmate at a CoreCivic-

contracted correctional facility in the state of Georgia, filed this pro se qui tam action under the

False Claims Act on behalf of the United States government. (Doc. No. 1 at 1, 8–9). Donaldson

also filed an application to proceed in this Court without prepaying fees and costs (Doc. No. 4)

and two motions to file under seal (Doc. Nos. 5 and 6). The United States, meanwhile, filed a

motion for extension of time to consider intervention. (Doc. No. 9). As explained below, this action

will be dismissed without prejudice for lack of subject matter jurisdiction and remain under seal.

                                       I. BACKGROUND

        Donaldson alleges that CoreCivic has a contract with the Bureau of Prisons requiring

healthcare accreditation from the Joint Commission (Doc. No. 1 at 5) and compliance with the

Prison Rape Elimination Act (“PREA”) (id. at 6). Despite these requirements, Donaldson alleges,

no CoreCivic facilities have or are seeking accreditation from the Joint Commission (id. at 5) and

CoreCivic has submitted false or misleading PREA reports to the federal government (id. at 6–7).

Donaldson alleges that, due to this lack of compliance, immigrant inmates at CoreCivic facilities

receive inadequate health care and suffer ongoing sex crimes by CoreCivic staff. (Id. at 5–8).



      Case 3:19-cv-01060 Document 11 Filed 02/06/20 Page 1 of 4 PageID #: 272
                           II. SUBJECT MATTER JURISDICTION

       “Federal courts are courts of limited jurisdiction,” Home Depot U.S.A., Inc. v. Jackson, 139

S. Ct. 1743, 1746 (2019) (quoting Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)),

and district courts must have a statutory basis to exercise jurisdiction. Id. (citing Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005)). “Generally speaking, the Constitution

and Congress have given federal courts authority to hear a case only when the case raises a federal

question or when diversity of citizenship exists between the parties.” EBI-Detroit, Inc. v. City of

Detroit, 279 F. App’x 340, 344 (6th Cir. 2008) (citing Caterpillar Inc. v. Williams, 482 U.S. 386,

392 (1987)). The burden of establishing federal jurisdiction “rests upon the party asserting

jurisdiction.” Vander Boegh v. EnergySolutions. Inc., 772 F.3d 1056, 1064 (6th Cir. 2014) (citing

Kokkonen, 511 U.S. at 377).

       The Court must “consider [its] subject matter jurisdiction in regard to every case and may

raise the issue sua sponte.” Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556

F.3d 459, 465 (6th Cir. 2009) (citations omitted). Thus, the Court must dismiss an action if it

“determines at any time that it lacks subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3).

       Here, Donaldson does not attempt to invoke this Court’s diversity jurisdiction. Instead, he

seeks to establish federal question jurisdiction by asserting claims under the False Claims Act

(“FCA”). (Doc. No. 1 at 3, 9). “[The FCA] imposes civil liability on ‘any person’ who ‘knowingly

presents, or causes to be presented, a false or fraudulent claim for payment or approval’ to the

Government or to certain third parties acting on the Government’s behalf.” Cochise Consultancy,

Inc. v. United States ex rel. Hunt, 139 S. Ct. 1507, 1510 (2019) (quoting 31 U.S.C. §§ 3729(a),

(b)(2)). As relevant here, the FCA authorizes “a private person, known as a relator” to “bring a qui




                                                 2

    Case 3:19-cv-01060 Document 11 Filed 02/06/20 Page 2 of 4 PageID #: 273
tam civil action ‘for the person and for the United States Government’ against the alleged false

claimant, ‘in the name of the Government.’” Id. (quoting 31 U.S.C. § 3730(b)).

       As a pro se party, however, Donaldson is not authorized to bring this action on behalf of

the United States under the FCA. “[A] qui tam relator—even one with a personal bone to pick with

the defendant—sues on behalf of the government and not himself. He therefore must comply with

the general rule prohibiting nonlawyers from representing other litigants.” Maliani v. Vanderbilt

Univ. Med. Ctr., No. 3:10-0235, 2010 WL 4054268, at *6 (M.D. Tenn. Oct. 15, 2010) (quoting

United States ex rel. Szymczak v. Covenant Healthcare Sys., 207 F. App’x 731, 732 (7th Cir.

2006)). “Although the FCA does not expressly address whether a private individual can bring a

qui tam suit pro se, the courts that have considered the issue have uniformly held that pro se relators

may not prosecute qui tam actions.” Brantley v. Title First Titling Agency, No. 1:12-cv-608, 2012

WL 6725592, at *3 (S.D. Ohio Sept. 27, 2012) (collecting cases from the District of Columbia

Circuit and the Second, Fourth, Seventh, Eighth, Ninth, and Eleventh Circuits), report and

recommendation adopted, No. 1:12cv608, 2012 WL 6725591 (S.D. Ohio Dec. 27, 2012).

       In short, Donaldson has not carried his burden of establishing that the Court has subject

matter jurisdiction in this case. He does not attempt to establish that the Court has diversity

jurisdiction, and he fails to establish federal-question jurisdiction because he does not have

authority to bring the only federal claims asserted in the Complaint. Accordingly, this action must

be dismissed.

                                    III. MOTIONS TO SEAL

       Donaldson also filed two motions to file under seal—one relating to the Complaint itself

(Doc. No. 5) and one relating to a supplemental notice (Doc. No. 6). Given the FCA’s statutory




                                                  3

    Case 3:19-cv-01060 Document 11 Filed 02/06/20 Page 3 of 4 PageID #: 274
requirement for an action to remain sealed while the United States determines whether to intervene,

31 U.S.C. § 3730(b)(2), Donaldson’s two motions will be granted.

                                      IV. CONCLUSION

        For these reasons, this action is DISMISSED without prejudice for lack of subject matter

jurisdiction.

        Donaldson’s application to proceed in forma pauperis (Doc. No. 4) and the United States’

motion for extension of time to consider intervention (Doc. No. 9) are DENIED as moot.

        Donaldson’s motions to seal (Doc. Nos. 5 and 6) are GRANTED. This action shall

REMAIN UNDER SEAL.

        It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                4

    Case 3:19-cv-01060 Document 11 Filed 02/06/20 Page 4 of 4 PageID #: 275
